Name: Commission Regulation (EEC) No 290/80 of 7 February 1980 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2. 80 Official Journal of the European Communities No L 31 /21 COMMISSION REGULATION (EEC) No 290/80 of 7 February 1980 fixing the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular the third sentence of the second subparagraph of Article 16 (4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Having regard to the opinion of the Monetary Committee, Whereas Article 16 (4) of Regulation (EEC) No 2727/75 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the export licence ; whereas, in this case, a corrective amount must be applied to the refund ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 2245/78 (5), made possible the fixing of a corrective amount for certain products listed in Article 1 (c) of Regulation (EEC) No 2727/75 ; Whereas Regulation (EEC) No 1 28 1 /75 (6) laid down detailed rules for the advance fixing of export refunds for cereals and certain products processed from cereals ; Whereas, pursuant to that Regulation, when the correc ­ tive amount is being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Commu ­ nity market on the one hand and possibilities and conditions for the sale of cereals and cereal products on the world market on the other ; whereas the same Regulation provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of exports and the need to avoid disturbances on the Community market ; Whereas for the products listed in Article 1 (c) of Regulation (EEC) No 2727/75 account should be taken of the specific criteria laid down in Article 2 (2) of Regulation (EEC) No 1281 /75 ; Whereas the world market situation or the specific requirements of certain markets may make it neces ­ sary to vary the corrective amount according to desti ­ nation ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; whereas it may be altered in the period between fixings ; Whereas it may be altered in the period between fixings ; Whereas, if the system of corrective amounts is to operate normally, corrective amounts should be calcu ­ lated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the preceding indent ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, i ) OJ No L 281 , 1 . 11 . 1975, p. 1 . *) OJ No L 188, 26. 7 . 1979, p. 1 . J ) OJ No L 281 , 1 . 11 . 1975, p. 78. «) OJ No L 281 , 1 . 11 . 1975, p. 65. 5 ) OJ No L 273, 29. 9 . 1978, p. 1 . ') OJ No L 131 , 22. 5. 1975, p. 15. 8 . 2 . 80No L 31 /22 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 16 (4) of Regulation (EEC) No 2727/75 which is applicable to export refunds fixed in advance in respect of cereals shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 8 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX to the Commission Regulation of 7 February 1980 fixing the corrective amount applicable to the refund on cereals (ECU / tonne) CCT heading No Description Current 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 6th period 8 10.01 A Common wheat, and meslin 0 0 0 0 0 10.01 B Durum wheat 0 0 0     10.02 Rye 0 0 0     10.03 Barley 0 0 0 0 0   10.04 Oats 0 0 0     10.05 B Maize other than hybrid maize \\ \ for sowing       10.07 C Grain sorghum        11.01 A Common wheat flour 0 0 0 0 0   11.01 B Rye flour 0 0 0 0 0  1 1 .02 A I a) Durum wheat groats and meal 0 0 0 0 0   11.02 Alb) Common wheat groats and !! I meal 0 0 0 0 0 